Citation Nr: 0520126	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado, in which the RO granted service connection 
for asbestosis and assigned a non-compensable (0 percent) 
rating.  The veteran seeks a higher initial rating.  This 
case was previously before the Board in January 2004, the 
Board REMANDED the case for additional development, to 
include scheduling the veteran for a VA examination.  That 
development has been completed to the extent possible, and 
the case was returned to the Board.  

Because this is an appeal from an initial grant of service 
connection and an originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran failed to appear, without good cause, for VA 
examinations scheduled for July 2004 and April 2005, for the 
purpose of evaluating the nature and severity of his service 
connected asbestosis.

3.  Between February 2001, and January 17, 2002, the service- 
connected asbestosis was manifested by Forced Vital Capacity 
(FVC) of 52 percent of predicted after administration of a 
bronchodilator.

4.  From January 18, 2002 forward, the competent medical 
evidence shows that the service-connected asbestosis has been 
manifested by FVC of 88 percent of predicted value and the 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) 
measured at 108 percent of predicted value. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation for no more than 30 
percent for asbestosis between February 2001, and January 17, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.31,  
4.97, Diagnostic Code 6833 (2002).

2.  The criteria for a compensable rating for asbestosis from 
January 18, 2002 forward, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.31, 4.97, Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, January 2004 Board remand, the Statement of the 
Case, and Supplemental Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  In addition, 
correspondence from the RO sent to the veteran, to include 
the July 2001, December 2001, February 2004, June 2004 and 
the February 2005 letters, specifically notified the veteran 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the veteran and VA in producing or 
obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2001, December 2001, February 2004, June 2004 and the 
February 2005 letters, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  In the January 2004 remand, the Board notified the 
veteran of the passage of the VCAA and, in an attempt to 
assist him with the development of his claim, ordered the RO 
to request from the veteran and for him to obtain and submit, 
all records of treatment for his asbestosis or any other lung 
disability for the period from February 2001 to the present, 
and a pulmonary examination for the purpose of determining 
the current severity of his service-connected asbestosis.  
The veteran did not respond to the RO's request for 
additional documents and failed to report for VA 
examinations.  The Board finds that prior to the March 2002 
RO decision and subsequently, the veteran has been presented 
opportunities to provide any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  VA examinations were scheduled in July 2004 and 
again in April 2005; however, the veteran did not report for 
either examination.

In this case the RO and subsequently the Board determined 
that a VA examination was needed in order to properly 
evaluate the veteran's claim.  VA gave the veteran the 
opportunity for an examination in conjunction with his appeal 
of the rating. 
In this case, the examination and reexamination which the 
veteran cancelled, were scheduled in connection with his 
claim for an increased rating for his service-connected 
asbestosis.  The Board finds that based on the failed attempt 
to provide the veteran a necessary VA examination, VA has 
done everything reasonably possible to assist him.  Further 
development in this case and further expending of VA's 
resources is not warranted.

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  The Board notes, 
furthermore, that the VA medical records now on file contain 
findings needed to evaluate the claim for asbestosis under 
the diagnostic code concerning that disability.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

A December 1998 private X-ray report indicated that the 
veteran had pleural thickening of the lungs bilaterally 
consistent with previous asbestos exposure, indicating 
asbestos-related disease.  A May 2000 report of an asbestos 
evaluation from a private physician who did not appear to be 
the veteran's treating physician, indicated pulmonary 
function testing results of FVC of 52 percent of expected 
value and DLCO of 61 percent.  In February 2001, he submitted 
a claim for service connection for asbestosis; the claim was 
subsequently granted.  In January 18, 2002 the veteran 
underwent a VA examination.  The examiner found that FVC was 
88 percent of predicted valued and the DLCO measurement was 
108 percent of predicted value. 

At a video conference hearing before a member of the Board, 
held on October 2003, the veteran testified that his lung 
disability had recently worsened.  Additionally, his 
representative made reference to a DLCO measurement of 64 
percent at the veteran's January 18, 2002 VA examination.  
The Board was only able to find reference to 108 percent of 
predicted value and "WNL" evaluations as to DLCO in the 
January 18, 2002 VA examination report. 

In order to resolve or account for the discrepancies between 
the private and VA examination findings, or to determine if 
the measurements in the VA examination report had the same 
meaning as the measurements in the private physician's 
report, and for purposes of medical clarification of the 
level of disability, the Board remanded the case for a VA 
examination.  Additionally, the Board noted that the claims 
file was void of any records of treatment for the veteran's 
asbestosis associated with the claims file and directed the 
RO to obtain such records.  Finally, the Board directed the 
RO to inform him and his representative of the Board's 
reading of the January 18, 2002 VA examination report, to 
afford them the opportunity to identify the location in the 
record indicating that the DLCO was measured at 64 percent of 
predicted value.

A letter from the RO to the veteran, dated in February 2004, 
noted the medical evidence cited as necessary by the Board, 
including a request for all treatment records from the period 
starting on February 2001 to the present, and requesting 
identification of the location of the DLCO test results to 
which the veteran's representative made reference during the 
Board hearing of October 2003.  The RO did not receive a 
response for the information requested.  

The veteran was scheduled for a VA examination at a local VA 
center.  In July 2004, he cancelled the examination.  A note 
in the case file from the VA examination indicated that the 
veteran refused to attend the examination at said facility.  
The pulmonary VA examination was rescheduled for April 2005.  
A report of contact dated in March 2005, revealed that the 
veteran cancelled the examination.  The RO noted "He told me 
he was too sick, and I said the appointment is for next month 
not this month and he again stated that he was too sick to 
come in for his appointment."  The veteran was informed that 
the examination was being held in support of his appeal for 
an increased evaluation.  Nonetheless, he confirmed his 
desire to cancel the rescheduled examination.  Thereafter the 
veteran's representative argued that the veteran should be 
afforded another VA examination provided that he would be 
physically able to attend.  

Laws and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, as noted above, a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, such as the tow 
claims on appeal, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that that VA should specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for 
pulmonary function after optimum 
therapy.  The results of such tests 
reflect the best possible functioning 
of an individual and are the figures 
used as the standard basis of 
comparison of pulmonary function.  
Using this standard testing method 
assures consistent evaluations.

61 Fed. Reg. at 46,723.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Legal Analysis 

At the outset, the Board notes that the regulations provide 
that VA may request that the veteran be examined when the 
medical evidence accompanying a claim is inadequate for 
rating purposes.  38 C.F.R. §§ 3.325, 3.327.  In this case 
there was no competent medical evidence to resolve or account 
for the discrepancies in the conclusions between the private 
and VA examinations or determine if the measurements in the 
VA examination report had the same meaning as the 
measurements in the private physician's report.  For that 
reason the Board ordered an additional examination to obtain 
a competent medical opinion.  See 38 U.S.C.A. § 5103A(d).  

The evidence in this case indicates that the veteran received 
appropriate notice of the scheduled and the rescheduled VA 
examinations.  Following his cancellation of the VA 
examinations, his representative argued that he should be 
afforded a new examination because he was unable to attend 
the April 2005 rescheduled examination due to being too sick.  
However, in March 2005, the veteran cancelled the rescheduled 
VA examination of April 2005, a month in advance of the 
examination because allegedly he was too sick then, and would 
be too sick to attend the examination a month later.  He did 
not request to reschedule the examination.  Moreover, the 
Board notes that although the veteran stated that he was too 
sick to attend the rescheduled examination of April 2005, he 
is a lay person.  As such, he is not qualified to render 
opinions which require medical expertise, such as the 
expected capabilities of a disabled person or whether an 
individual is permanently housebound by reason of his 
disability(s).  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, his 
opinion, without more, cannot be considered competent 
evidence of good cause as to why the veteran cannot report 
for his examination.

Additionally, the veteran failed to respond to the RO's 
requests for medical evidence cited as necessary by the 
Board, including a request for all treatment records from the 
period starting on February 2001 to the present, and 
identification of the location of the DLCO test results to 
which his representative made reference during the Board 
hearing of October 2003.  Thus, the veteran's claim will be 
rated on the basis of the relevant evidence on file.  38 
C.F.R. § 3.655(b). 

Here, a May 2000 report of an asbestos evaluation from a 
private physician who did not appear to be the veteran's 
treating physician, indicated pulmonary function testing 
results of FVC of 52 percent of expected value and DLCO of 61 
percent.  In February 2001, he submitted a claim for service 
connection for asbestosis; the claim was subsequently 
granted.  Therefore, pursuant to Under 38 C.F.R. § 4.97, 
Diagnostic Code 6833, a 30 percent rating is warranted for 
the period between February 2001 and January 17, 2002, when 
his condition was reevaluated.  

A review of the competent medical evidence in the file 
reveals that the veteran does not presently meet the criteria 
for a compensable rating for his service-connected 
asbestosis.  In January 18, 2002 the veteran underwent a VA 
examination.  The examiner found that FVC was 88 percent of 
predicted valued and the DLCO measurement was 108 percent of 
predicted value.  None of the VA pulmonary function tests 
reflect that the veteran's service-connected asbestosis is 
manifest by FVC of 75 to 80 percent of predicted on post-
bronchodilator results.  Additionally, the case file does not 
contain medical records evincing medical treatment for 
asbestosis.  Thus, he does not satisfy the criteria for a 
compensable rating of 10 percent based upon his FVC results.  

For the reasons stated above, the Board finds that 
entitlement to an initial compensable rating for asbestosis, 
of 30 percent, is warranted for the period starting on 
February 2001 and ending on January 17, 2002.  However, the 
preponderance of the competent medical evidence shows that 
the veteran does not meet or nearly approximate the criteria 
for a compensable rating for his service-connected asbestosis 
from January 18, 2002 forward.  In reaching the conclusions 
above the Board has considered the applicability of the 
benefit of the doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal, and the claim must 
be denied in part. See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial compensable rating for asbestosis, 
of 30 percent is granted from February 20, 2001 to January 
17, 2002, and entitlement to compensable rating thereafter, 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


